Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12, 2021 has been entered.
Claims 1, 6, and 12-13 are pending. Claims 1, 6, and 12-13 are examined on the merits.
Election/Restrictions
Applicant's election with traverse of rice bran extract, sleep disorder, C1-C6 alcohol in the reply filed on Dec. 12, 2017 is acknowledged. However, Applicant did not point out the specific reason.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 12, 2021, Nov. 3. 2016, Nov. 20, 2015, July 21. 2015 Is in compliance with the provisions of 37 GFR 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the use of “wherein one or more of the rice extract, the rice bran extract, or the rice hull extract is selected from the group consisting of a liquid fraction of the rice extract, the rice bran extract, or the rice hull extract, and a wax fraction of the rice extract, the rice bran extract, or the rice hull extract, wherein the rice extract, the rice bran extract, or the rice hull extract excludes an oil fraction of the rice extract, the rice bran extract, or the rice hull extract” renders the claim indefinite because it is defining a term by referring to itself.  For example, it is defining “rice extract” as being selected from the group consisting of liquid fraction of the (same) rice extract … and a wax fraction of the (same) rice extract.  This is circular logic of defining a thing as being just a specific portion of that thing, so then now that the term means a portion of the 
It would be remedial to rephrase the unclear language to “… wherein the rice extract, the rice bean extract, and the rice hull extract is a liquid fraction or a wax fraction from the C1-C6 alcohol extraction, which excludes an oil fraction.” Or some other way of clearly indicating the form of the extract without defining the extract as some part of the same extract.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 6, and 12-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eun (from IDS, KR 1020080089339).
Regarding the broadest reasonable interpretation of the claimed invention, the claim comprises administering an effective amount of a rice extract, a rice bran extract, or a rice hull extract made from alcohol extraction, wherein one or more of the rice extract, rice bran extract, and rice hull extract is further limited to a particular form.  Because the further limitation is to one or more of those three types of extracts, then the claim encompasses embodiments where what is being administered is simply the rice extract, the rice bran extract, or the rice hull extract with no further limitations 
Eun teaches a method of preventing insomnia with germinated brown rice water heat extracted, processed with 70% ethanol, dried, then mixing germinated brow rice water extracts (Claim 5).  Ethanol would meet the limitation of C1-C6 alcohol.

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655